PER CURIAM.
Petitioner, pro se, is an inmate of the Montana State Penitentiary. The petition seeks an order of this court requiring the State of Washington to appear and show cause why a detainer lodged against the petitioner at the State Prison should not be ordered stricken.
Petitioner recites that while he was on parole from prison in Washington, he was convicted and sentenced for an undisclosed crime in Montana. Further, that at the time of his arrest in Montana, the Washington authorities were notified but did not at that time return him to Washington.
Of course, this court has no jurisdiction over the sovereign State of Washington. It could not, even if it so chose, order that state to do anything. If the petitioner has rights needing *304protection, the proper forum is the courts of the State of Washington.
Therefore the petition is denied.